 Case: 4:19-cr-00890-RLW Doc. #: 54 Filed: 10/14/20 Page: 1 of 12 PageID #: 93




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

. UNITED STATES OF AMERICA,                   )
                                              )
                       Plaintiff,             )
                                              )       No. 4:19-CR-00890-RLW
               v.                             )
                                              )
DONALD CLARK,                                 )
                                              )                                                              I
                       Defendant.             )                                                          /
                                              )


                                 GUILTY-PLEA AGREEMENT

       Come now the parties and hereby agree, as follows:

1.     PARTIES:

       The parties are the defendant Donald Clark, represented by defense counsel William T.

Marsh, and the United States of America (hereinafter "United States" or "Government"),

represented by the Office of the United States Attorney for the Eastern District of Missouri.    This

agreement does not, and is not intended to, bind any governmental office or agency other than the

United States Attorney for the Eastern District of Missouri.     The Court is neither a party to nor

bound by this agreement.

2.     GUILTY PLEA:

       A.      The Plea:         Pursuant to Rule 1 l(c)(l)(A), of the Federal Rules of Criminal

Procedure, in exchange for the Defendant's voluntary plea of guilty to Count One of the Indictment,

the United States agrees that no further federal prosecution will be brought in this District relative




                                            Page 1 of 12
 Case: 4:19-cr-00890-RLW Doc. #: 54 Filed: 10/14/20 Page: 2 of 12 PageID #: 94




to Defendant's violations of federal law, known to the United States at this time, arising out of the

events set forth in the Indictment.

       B.      The Sentence:          The parties agree that the recommendations cont,ained herein

fairly and accurately set forth some guidelines that may be applicable to this case. The parties

further agree that either party may request a sentence above or below the U.S. Sentencing

Guidelines range (combination of Total Offense Level and Criminal History Category) ultimately

determined by the Court pursuant to any chapter of the Guidelines, Title 18, United States Code,

Section 3553, or any other provision or rule oflaw not addressed herein. The parties further agree

that notice of any such request will be given no later than ten (10) days prior to sentencing and that

said notice shall specify the legal and factual bases for the request.   The parties understand that

the Court is neither a party to nor bound by the Guidelines recommendations agreed to in this

document.

3.     ELEMENTS:

       As to Count One, the Defendant admits to knowingly violating Title 18, United States

Code, Section 922(g)(l), and admits there is a factual basis for the plea and further fully

understands that the elements of the crime are as follows:

       (i)     The Defendant had been convicted of a crime punishable by imprisonment for a

               term exceeding one year;

       (ii)    The Defendant, thereafter, knowingly possessed a firearm;

       (iii)   At the time the defendant knowingly possessed a firearm, he knew he had been

               convicted of a crime punishable by imprisonment for more than one year; and




                                            Page 2 of12
 Case: 4:19-cr-00890-RLW Doc. #: 54 Filed: 10/14/20 Page: 3 of 12 PageID #: 95




       (iv)    The firearm was transported across a state line at some point during or before the

               Defendant's possession of it.

4.     FACTS:

       The parties agree that the facts in this case are as follows and that the United States would

prove these facts beyond a reasonable doubt if the case were to go to trial.     These facts may be

considered as relevant conduct pursuant to Section lB 1.3:

       On August 16, 2019, officers of the St. Louis Metropolitan Police Department performed

a traffic stop of the ve.hicle Donald Clark was driving.    Because Clark was wanted in relation to

a shooting, police searched the vehicle for weapons.        In the glove box, police found a Taurus

PTl 11 G2A, a 9mm semiautomatic handgun.            The handgun was loaded with 12 rounds in its

magazine and one round in the chamber.         Clark admitted that the handgun was his.    The other

adult occupant of the vehicle denied that the handgun was hers.         In a verbal statement, Clark

admitted he was a felon and that the pistol was his.       In a written statement, Clark wrote, "Had

gun for protection."

       The handgun was determined by an expert firearms examiner to have been manufactured

outside the State of Missouri, and, therefore, the handgun had been transported across state lines

and in interstate commerce prior to or during Defendant's possession. The handgun can expel a

projectile by the action of an explosive and is, therefore, a "firearm" as defined under federal law.

       Prior to August 16, 2019, Defendant was convicted of at least one felony crime punishable

by imprisonment for a term exceeding one year. At the time Defendant possessed the

aforementioned firearm, he knew he had been convicted of a crime punishable by a term of

imprisonment exceeding one year.


                                            Page 3 of12
     Case: 4:19-cr-00890-RLW Doc. #: 54 Filed: 10/14/20 Page: 4 of 12 PageID #: 96




5.       STATUTORY PENALTIES:

         The Defendant fully understands that the maximum possible penalty provided by law for

the crime to which the Defendant is pleading guilty is imprisonment of not more than ten years, a

fine of not more than $250,000, or both such imprisonment and fine.       The Court also may impose

a period of supervised release of not more than three years.

         In certain situations under Title 18, United States Code, Section 924(e)(Armed Career

Criminal), Defendant may be subject to a mandatory minimum sentence of imprisonment of fifteen

(15) years and a maximum oflife, a fine of not more than $250,000, or both such imprisonment

and fine, and a term of supervised release of not more than five years.   The Defendant is pleading

guilty with full knowledge of these possibilities, has discussed these possibilities with counsel and

will not be able to withdraw the guilty plea if the Court determines the foregoing statute applies to

Defendant's sentence.

6.       U.S. SENTENCING GUIDELINES: 2018 MANUAL

         The Defendant understands that this offense is affected by the U.S. Sentencing Guidelines

and the actual sentencing range is determined by both the Total Offense Level and the Criminal

History Category.    The parties agree that the following are the U.S. Sentencing Guidelines Total

Offense Level provisions that apply.

         A.     Chapter 2 Offense Conduct:

                i.      Base Offense Level:     The parties agree that the Base Offense Level is

found in Section 2K2.1 (a) and depends on, among other things, the nature of the Defendant's

criminal history and the characteristics of the firearm.   The Base Offense Level may also be

determined under Section 4Bl .4 if Defendant is determined to be an Armed Career Criminal.


                                            Page 4 of12
 Case: 4:19-cr-00890-RLW Doc. #: 54 Filed: 10/14/20 Page: 5 of 12 PageID #: 97




                 ii.    Specific Offense Characteristics:       The parties agree that the following

Specific Offense Characteristics apply: none known at this time.

          B.     Chapter 3 Adjustments:

                 i.     Acceptance of Responsibility: The parties recommend that two levels

should be deducted pursuant to Sentencing Guidelines Section 3El.l(a) because Defendant has

clearly demonstrated acceptance of responsibility.         If the deduction pursuant to Sentencing

Guidelines Section 3El .1 (a) is applied, then the United States moves to deduct one additional level

pursuant to Sentencing Guidelines Section 3E 1.1 (b)(2), because Defendant timely notified

authorities of the intention to enter a plea of guilty, thereby permitting the United States to avoid

preparing for trial and permitting the Court to allocate its resources efficiently.

          The parties agree that if Defendant does not abide by all of the agreements made within

this document, Defendant's failure to comply is grounds for the loss of acceptance of responsibility

pursuant to Sentencing Guidelines Section 3El .1.        The parties further agree that Defendant's

eligibility for a reduction pursuant to Sentencing Guidelines Section 3El.1 is based upon the

information known at the present time and that any actions of Defendant which occur or which

become known to the United States subsequent to this agreement and are inconsistent with

Defendant's acceptance of responsibility including, but not limited to criminal conduct, are

grounds for the loss of acceptance of responsibility pursuant to Sentencing Guidelines Section

3El .1.    In any event, the parties agree that all of the remaining provisions of this agreement

remain valid and in full force and effect.

          C.     Estimated Total Offense Level:      The parties agree that the Total Offense Level

will depend on the Base Offense Level determined pursuant to Section 2K2. l(a), along with other


                                             Page 5 of12
     Case: 4:19-cr-00890-RLW Doc. #: 54 Filed: 10/14/20 Page: 6 of 12 PageID #: 98




relevant factors stated above, unless Defendant is an Armed Career Criminal.          Depending on the

underlying offense and Defendant's criminal history, Defendant could be an Armed Career

Criminal pursuant to Title 18, United States Code, Section 924(e) and Section 4Bl.4.          If the Court

finds Defendant is an Armed Career Criminal, the Total Offense Level may be higher and the

Criminal History Category may be as high as Category VI.                Defendant has discussed these

possibilities with defense counsel.        Both parties reserve the right to argue that the Defendant is

or is not an Armed Career Criminal.

         D.     Criminal History:           The determination of the Defendant's Criminal History

Category shall be left to the Court.        Either party may challenge, before and at sentencing, the

finding of the Presentence Report as to the Defendant's criminal history and the applicable

category.     The Defendant's criminal history is known to the Defendant and is substantially

available in the Pretrial Services Report.

         E.     Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that the

Court is not bound by the Guidelines analysis agreed to herein.       The parties may not have foreseen

all applicable Guidelines.    The Court may, in its discretion, apply or not apply any Guideline

despite the agreement herein and the parties shall not be permitted to withdraw from the plea

agreement.

7.       WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

         A.     Appeal:      The Defendant has been fully apprised by defense counsel of the
                                       I                                                  ,
Defendant's rights concerning appeal and fully understands the right to appeal the sentence under

Title 18, United States Code, Section 3742.




                                                Page 6 of12
 Case: 4:19-cr-00890-RLW Doc. #: 54 Filed: 10/14/20 Page: 7 of 12 PageID #: 99




               i.        Non-Sentencing Issues:     The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery and the guilty plea.

               ii.       Sentencing Issues:     In the event the Court accepts the plea and, after

determining a Sentencing Guidelines range, sentences the Defendant within or below that range,

then, as part of this agreement, the Defendant hereby waives all rights to appeal all sentencing

issues other than Criminal History.   Similarly, the United States hereby waives all rights to appeal

all sentencing issues other than Criminal History, provided the Court accepts the plea and

sentences the Defendant within or above the determined Sentencing Guidelines range.

       B.      Habeas Corpus:         The Defendant agrees to waive all rights to contest the

conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

assistance of counsel.

       C.      Right to Records:      The Defendant waives all rights, whether asserted directly or

by a representative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution of this case, including any records that may be sought

under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy

Act, Title 5, United States Code, Section 552(a).




                                              Page 7 of12
Case: 4:19-cr-00890-RLW Doc. #: 54 Filed: 10/14/20 Page: 8 of 12 PageID #: 100




8.     OTHER:

       A.       Disclosures Required by the United States Probation Office:           The Defendant

agrees to truthfully complete and sign forms as required by the United States Probation Office

prior to sentencing and consents to the release of these forms and any supporting documentation

by the United States Probation Office to the United States.

       B.       Civil or Administrative Actions not Barred; Effect on Other Governmental

Agencies:     Nothing contained herein limits the rights and authority of the United States to take

any civil, tax, immigration/deportation or administrative action against the Defendant.

       C.       Supervised Release:       Pursuant to any supervised release term, the Court will

impose standard conditions upon the Defendant and may impose special conditions related to the

crime Defendant committed.        These conditions will be restrictions on the Defendant to which the

Defendant will be required to adhere.     Violation of the conditions of supervised release resulting

in revocation may require the Defendant to serve a term of imprisonment equal to the length of the

term of supervised release, but not greater than the term set forth in Title 18, United States Code,
                      ''

Section 3583(e)(3), without credit for the time served after release.    The Defendant understands

that parole has been abolished.

       D.       Mandatory Special Assessment:         This offense is subject to the provisions of the

Criminal Fines Improvement Act of 1987 and the Court is required to impose a mandatory special

assessment of $100 per count for a total of $100, which the Defendant agrees to pay at the time of

sentencing.   Money paid by the Defendant toward any restitution or fine imposed by the Court

shall be first used to pay any unpaid mandatory special assessment.




                                             Page 8 of 12
 Case: 4:19-cr-00890-RLW Doc. #: 54 Filed: 10/14/20 Page: 9 of 12 PageID #: 101




        E.      Possibility of Detention:     The Defendant may be subject to immediate detention

pursuant to the provisions
                        J
                           of Title 18, United States Code, Section 3143.

        F.      Fines and Costs of Incarceration and Supervision:            The Court may impose a

fine, costs of incarceration, and costs of supervision.   The Defendant agrees that any fine imposed

by the Court will be due and payable immediately.

        G.      Forfeiture:    The Defendant agrees to forfeit all of the Defendant's interest in all

items seized by law-enforcement officials during the course of their investigation.                 The

Defendant admits that all United States currency, weapons, property, and assets seized by law

enforcement officials during their investigation constitute the proceeds of the defendant's illegal

activity, were commingled with illegal proceeds, or were used to facilitate the illegal activity.

The Defendant agrees to execute any documents and take all steps needed to transfer title or

ownership of said items to the United States and to rebut the claims of nominees and/or alleged

third party owners.    The Defendant further agrees that said items may be disposed of by law

enforcement officials in any manner.

9.     ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

        In pleading guilty, the Defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried

by a jury in a public and speedy trial; the right to file pretrial motions, including motions to

suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

require the United States to prove the elements of the offenses charged against the Defendant

beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

to be protected from compelled self-incrimination; the right at trial to confront and cross-examine


                                             Page 9 of12
Case: 4:19-cr-00890-RLW Doc. #: 54 Filed: 10/14/20 Page: 10 of 12 PageID #: 102




adverse witnesses; the right to testify and present evidence and the right to compel the attendance

of witnesses.      The Defendant further understands that by this guilty plea, the Defendant expressly

waives all the rights set forth in this paragraph.

        The Defendant fully understands that the Defendant has the right to be represented by

counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of the

proceeding.     The Defendant's counsel has explained these rights and the consequences of the

waiver of these rights.     The Defendant fully understands that, as a result of the guilty plea, no

trial will, in fact, occur and that the only action remaining to be taken in this case is the imposition

of the sentence.

       The Defendant is fully satisfied with the representation received from defense counsel.

The Defendant has reviewed the United States' evidence and discussed the United States' case and

all possible defenses and defense witnesses with defense counsel.               Defense counsel has

completely and satisfactorily explored all areas which the Defendant has requested relative to the

United States' case and any defenses.

10.    VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

       This document constitutes the entire agreement between the Defendant and the United
                                                         I
States, and no other promises or inducements have been made, directly or indirectly, by any agent

of the United States, including any Department of Justice attorney, concerning any plea to be

entered in this case.     In addition, the Defendant states that no person has, directly or indirectly,

threatened or coerced the Defendant to do or refrain from doing anything in connection with any

aspect of this case, including entering a plea of guilty.




                                             Page 10 of12
Case: 4:19-cr-00890-RLW Doc. #: 54 Filed: 10/14/20 Page: 11 of 12 PageID #: 103




        The Defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty plea.     The Defendant further acknowledges that this guilty plea is made of the

Defendant's own :free will and that the Defendant is, in fact, guilty.

11.     CONSEQUENCES OF POST-PLEA MISCONDUCT:

        After pleading guilty and before sentencing, if Defendant commits any crime, other than

minor traffic offenses, violates any conditions of release that results in revocation, violates any

term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

option, may be released :from its obligations under this agreement.      The United States may also,

in its discretion, proceed with this agreement and may advocate for any sentencing position

supported by the facts, including but not limited to obstruction of justice and denial of acceptance

of responsibility.




                                            Page 11 of 12
'   . Case: 4:19-cr-00890-RLW          Doc. #: 54 Filed: 10/14/20 Page: 12 of 12 PageID #: 104




      12.    NO RIGHT TO WITHDRAW GUILTY PLEA:

             Pursuant to Rule 11 (c) and (d), Federal Rules of Criminal Procedure, the Defendant

      understands that there will be no right to withdraw the plea entered under this agreement, except

      where the Court rejects those portions of the plea agreement that deal with charges the United

      States agrees to dismiss or not to bring.




             Date
                                                    Assistant United States Attorney


                                                    <12~<1~
                                                    Donald Clark, Jr.
                                                    Defendant



                                                    William T. Marsh
                                                    Attorney for Defendant




                                                  Page 12 of12
